PER CURIAM.
The defendant appeals his sentence imposed on a plea of guilty to malicious mischief and burglary, and a plea of no contest to a charge of arson. He raises two issues on appeal, one relating to the state’s failure to preserve evidence against him and the other relating to the voluntariness of his pleas.
As to the first issue, we find that the defendant has not met his burden of demonstrating prejudice in accordance with the holding in Adams v. State, 367 So.2d 635 (Fla. 2d DCA 1979).
As to the second issue, we note that the defendant has not made a prior motion to withdraw his plea. Therefore, we cannot reach the question of voluntariness on this appeal. Our decision is without prejudice to the defendant’s subsequent filing of a motion under Florida Rule of Criminal Procedure 3.850 challenging the voluntariness of his pleas. Counts v. State, 376 So.2d 59 (Fla. 2d DCA 1979).
DANAHY, A.C.J., and SCHOONOVER and LEHAN, JJ., concur.